—Order, Family Court, New York County (George Jurow, J.), entered April 13, 1992, which found appellant guilty of acts which, if committed by an adult, would have constituted the crime of possession of burglar’s tools, adjudicated him a juvenile delinquent, and placed him on probation for a period of 15 months, unanimously affirmed, without costs.
Based, inter alia, on appellant’s history of delinquency and his need for ongoing counseling services, the court was of the view that a period of supervision and treatment in excess of six months was needed, although it felt that confinement was not required and allowed the appellant to reside with his maternal grandmother. Thus, the court placed the appellant in the least restrictive alternative based on his needs (Matter of Dane L., 155 AD2d 543, 544; Matter of Raymond A., 136 AD2d 700, 701), and we perceive no abuse of discretion. Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.